NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 9, 2016 *
                              Decided November 14, 2016

                                         Before

                               DIANE P. WOOD, Chief Judge

                               JOEL M. FLAUM, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 16-2409

LUIS A. ALVAREZ-VICENTE,                        Petition for Review of an Order of the
      Petitioner,                               Board of Immigration Appeals.

      v.                                        No. A206-305-038

LORETTA E. LYNCH,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Luis Alvarez-Vicente, a 36-year-old native and citizen of Mexico, unlawfully
entered the United States in 1999. In 2013 he married Rosalba Vega, a United States
citizen, and two years later pleaded guilty in Indiana state court to domestic battery.
Department of Homeland Security officials then initiated removal proceedings, charging
him with being an alien present in the United States without being admitted. See 8 U.S.C.
§ 1182(a)(6)(A)(i). Alvarez-Vicente admitted the charged allegations, but requested
cancellation of removal, see id. § 1229b(b), as well as asylum, id. § 1158, withholding of


      *
       We have unanimously agreed to decide the case without oral argument because
the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 16-2409                                                                          Page 2

removal, 8 C.F.R. § 1208.16(b), and protection under the Convention Against Torture, id.
§ 1208.16(c). He argued that his removal would cause hardship for his wife, who was ill,
and that he would be in danger from three childhood sexual abusers if he returned to
Mexico. The immigration judge denied Alvarez-Vicente’s applications and ordered that
he be removed to Mexico. The Board of Immigration Appeals affirmed.

        Alvarez-Vicente appeals the Board’s decision, but his filing does not include a
brief addressing the agency’s opinion. Instead he has excerpted documents from the
administrative record, including letters he submitted to the Board requesting relief. But
even pro se litigants must comply with Rule 28(a)(8) of the Federal Rules of Appellate
Procedure, which requires appellants to submit a brief that contains a cogent argument
and reasoning to support it. See Trentadue v. Redmon, 619 F.3d 648, 654 (7th Cir. 2010);
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). By not presenting any argument
that contests the Board’s decision, Alvarez-Vicente has waived any challenges to that
decision. See Korsunskiy v. Gonzales, 461 F.3d 847, 850 (7th Cir. 2006); Anderson, 241 F.3d
at 545.

                                                                              DISMISSED.